Citation Nr: 0703731	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-10 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1950, and from November 1951 to May 1953.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in December 2005, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's service medical records show that he was 
hospitalized for generalized myalgia in May 1943, treated for 
migratory arthritis in July 1944, and sustained injuries in 
an automobile accident in April 1949.

2.  The postservice evidence of record shows that the veteran 
has a current diagnosis of degenerative joint disease of the 
lumbar spine from T12-L1 to L3-L4.

3.  The medical evidence of record does not relate the 
veteran's back disorder to his military service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, a letter dated in March 2002 
satisfied the duty to notify provisions; additional letters 
were sent in September 2003 and March 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's postservice VA 
medical treatment records and identified private medical 
records have been obtained.  

Additionally, a September 2003 letter from the RO notified 
the veteran that the National Personnel Records Center (NPRC) 
reported his service medical records as "fire-related," 
meaning they had been damaged or destroyed in the 1973 fire 
at their St. Louis facility.  The letter also identified 
alternate sources of information and requested that the 
veteran send in any pertinent alternate records that could 
corroborate his assertions of inservice injury.  A search had 
been ordered in September 2002 for clinical records 
pertaining to inpatient treatment for periods identified by 
the veteran; the NPRC notified the RO in April 2003 that any 
clinical records would have been lost in the 1973 fire.  
However, the originals of the veteran's outpatient service 
medical records were recovered, and a copy associated with 
the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The veteran was accorded a VA examination in March 2006.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show that he was 
hospitalized in May 1943 for two weeks for generalized 
myalgia.  However, a July 1949 treatment record notes that an 
x-ray showed no evidence of a diseased spine, physical 
examination revealed no limitation of motion of the back, and 
the attending physician concluded that the 1943 joint 
symptoms were likely contemporaneous to his concurrent upper 
respiratory infection.  In July 1944, the veteran was noted 
to have migratory arthritis; a 1949 treatment record later 
noted that the arthritis was located in the veteran's knees 
and feet, and that there were no incidences of arthritis in 
the back.  Finally, the veteran sustained face wounds, a 
chest contusion, and a cerebral concussion in an April 1949 
automobile accident; there was no evidence that he injured 
his back.  The May 1953 service separation examination showed 
no evidence of any back, joint, or spine abnormalities.  

The veteran is currently diagnosed with degenerative joint 
disease of the lumbar spine.  Specifically, a December 1999 
VA x-ray showed degenerative changes of facet joints at L4-L5 
and L5-S1 bilaterally; a private December 2003 lumbar spine 
MRI showed multilevel disc degeneration, with relatively 
normal lumbar spine disc heights, and advanced degenerative 
changes at L5-S1, with prominent bilateral L5 foramina 
stenosis.  On VA examination in March 2006, x-rays showed 
multilevel degenerative disc disease at T12-L1 through L3-L4; 
the examiner noted on physical examination that the spine was 
nontender to percussion; range of motion testing revealed no 
limitation of motion of the spine.

Despite evidence of a current disability, the record does not 
show a nexus between the veteran's back disorder and his 
military service.  On VA examination in March 2006, the 
examiner concluded that it was less likely than not that the 
veteran's current back disorder was related to service, 
providing a four-basis rationale.  Initially, the examiner 
noted that while the veteran reported isolated incidences of 
back pain in service, there was no evidence of an inservice 
back injury, to include as a result of the April 1949 
automobile accident.  Additionally, there was no supporting 
evidence of any significant back disease for many decades 
subsequent to service.  Further, the pain that the veteran 
reported, which was evident on physical examination, was 
localized to the left hip and buttock areas.  The examiner 
noted that this was the result of the veteran's left hip 
trochanteric bursitis, a condition not related to service, 
and not the veteran's back disorder.  Finally, although the 
veteran experienced bilateral intermittent claudication of 
the legs, this condition was common among individuals of the 
veteran's age group, and was related neither to the veteran's 
back disorder nor to his military service.  

No other objective medical opinions of record speak to a 
relationship between the veteran's current back disorder and 
his military service.  The Board has considered the veteran's 
written testimony and the arguments submitted with regard to 
his claim.  However, the veteran's opinion is not competent 
evidence of a nexus between his current back disorder and his 
military service.  Lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu, 2 Vet. App. at 
494-495.  As the March 2006 VA opinion is the only objective 
medical evidence which speaks to the relationship between the 
veteran's current back disorder and his military service, and 
no evidence exists to contradict it, service connection for a 
back disorder is not warranted.

Because the record does not contain an objective medical 
opinion relating the veteran's back disorder to his military 
service, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
J. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


